Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 5,
2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00633-CV


                        BEST BUY CO., INC., Appellant

                                         V.

                           BURKS, KOLBIE, Appellee

                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-05895


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed August 16, 2021. On March 25,
2022, the parties jointly filed a motion to: (1) dismiss the appeal, (2) set aside the
trial court’s judgment without regard to the merits, and (3) remand the case to trial
court for further proceedings in accordance with the parties’ agreement. See Tex.
R. App. P. 42.1(a)(2)(B). The motion is granted as follows.
      We set aside the trial court’s judgments of default (dated January 31, 2021
and August 16, 2021) without regard to the merits, and remand the case to the trial
court for further proceedings in accordance with the parties’ agreement.

                                  PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                         2